Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 1 of 11 PagelD 1

Pro Se 14 ..12/16) Complaint for Violation of Civil Rights (Prisoner
EST Rev 12/16) Complaint for Violation of Civil Rights (Prisoner) ___ ——=——_———————..

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

oO ackson villDivision
Caseno. Bi (4~e-4 3- FAS ee
Ui\\s OW) Edward Pov Cy JR,

(to be filled in by the Clerk's Office)
Plaintiffis)

(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space aboye,
Please write “see attached" in the Space and attach an additional
Page with the full list of names.) ,

)

)

)

)

)

)

) ;
“ve ) a at a

) oe

)

)

)

)

)

)

 

, =?
eye oD
Gea

Centene Wedscal Services

Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
names of all the defendants cannot Jit in the space above, please
write “see attached” in the Space and attach an additional Page
with the full list ofnames. Do not include addresses here, }

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and Security concerns resulting from public access to
electronic court files. Under this Tule, papers filed with the court should not contain: an individual’s full social
Security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis,

 

 

 

Page 1 of 11

 

 
Pro Se 14
L The Parties to This Complaint
A. The Plaintiff(s)
needed,
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

B. The Defendant(s)

Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 2 of 11 PagelD 2

12/16) Complaint for Violation of Civil Rights (Prisoner

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

Willian Cdwand Perry Ta.

| c
Eddie : ‘Bil’
UZUYY 6
tamilten Corre chy ona) Tastt uk OA, Main
treet

3 2

Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency,
listed below are identical to those
the person’s job or title (if known)
individual capacity or official c.

Defendant No. 1
Name
Job or Title (known)
aaa
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
- SR
Employer
Address

 

an organization, or a corporation. Make sure that the defendant(s)
contained in the above caption. For an individual defendant, include
and check whether you are bringing this complaint against them in their
apacity, or both. Attach additional pages if needed.

* PA ten} Com pany °
Centene Medical Securc

Avrseing Shote &m, t-eRS

 

 

YL ang c\ bon Corre ¢ a ona) Tush. yuki on

 

 

City State
[J individual capacity Official capacity
« AV ESE ng Sa F of ANNex ~

Centocisn of C\ orida i [ Lc
. }, ons}

Zip Code

 

 

 

 

‘ mee *
Kam lbon Coecteh ex
10450 SW, 40 th Street

City tate Zip Code

[] Individual capacity . Official capacity

Page 2 of 11

 

 
Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 3 of 11 PagelD 3

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights isoner)
eo 5 14 Rev. 12/16) Complaint for Violation of Civil Rights (Pri

Defendant No. 3
Name
Job or Title (ifkown)
Shield Number
Employer
Address

 

 

 

 

 

 

 

City State Zip Code
[ Individual capacity [] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

 

 

City State Zip Code
[J Individual capacity C] Official capacity
IL. Basis for Jurisdiction
Under 42 U.S.C. § 1983, you may sue state or local Officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights,
A. Are you bringing suit against (check all that apply):
[_] Federal officials (a Bivens claim)

ld State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983, If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

« Medical Neher rnche c Color oF Law Defendant violated y . Right h be Secure th percon“
U.S. Consk. ainenn. 4 and US. Const Admenv. ¥ cruel &ynvsva]|

a Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
Officials?

Page 3 of 11

 

 

 

 

 
Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 4 of 11 PagelD 4

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civit Rights (Priso ner)

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
Statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed, nex Sechion of Hamilton Gerechan} Jas
hurseing StaFF are under conhack tt Lunskbckon yo he resyonsiable fr the
ecth owk well bein of eacl, mndle unde, the AWNX Seckion of the Lnstitvtion, pleci %
PlinhPh sevrerset lip tissve tu thete care and Hem discarding the tissve 4; Menli gence

I. _— Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOwogog

Other (explain)

 

 

IV. Statement of Claim

statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

bil 615 pn aailtoy (oceechiona) Lash tution LO"NS"AONE AWex sechionn
é .

Page 4 of 11
Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 5 of 11 PagelD 5

Pro Se 14 Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

{6-\3- aolx ak G00 0% G18 pm
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else we Who else saw what happened?)
Ln Low Side D-porm on \0-\3-Aa\e al appr ¢: I em

as several] inmates were watching a football ame \ } ley L
Come ww with a remote wel shied dA gue po Aaya 1 mal °n

HR ade Mca sot iad arte
Lorg sumpell : pte

Vv. Injuries me , ings é en

    

   

    

 
 
 
 
  

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, iD required and did or did not receive. ed,
Y Yor red ! 4 is e h

Dur} ng The Assu]t Nr nny rushed at me and M@ LT tho

heed bethad me a he dei lly rushed at me anl bit He vppe sectian

OFF, ya nate Ws abke t5 nieve V- severed Tissue
1 hese the pty LO nak poi Spi oR
enh t Gr creattan Hoch ment purse \n Stabe failed ra severed Hissue fo

i presewe Haocotal fot ce -

forcel
VI. Bdge, ser Manan Dasha meat

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. Dve + the mM ical ae ele anak Phe

monte of undve hi Lt have hud to Sut fet, alsote Fa + T wr //
h } 70 So peste TY | anel more ) onthe af pain as am
Ae.

aft i Court Po Awad me #152 600 °° for @ Pain x sub Pecingy

“on cll ay to decide amount Sor Medkar Megligence,
. hy Mbey Ane f State \aw (/

   
   

  

Page 5 of 11
Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 6 of 11 PagelD 6

Pro Se 14 . 12/16) Complaint for Violation of Civil Rights (Prisoner
aE Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) _ —————

VIL Exhaustion of Administrative Remedies Administrative Procedures

l

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought:
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance Procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes

[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Hamilton Correcht ona) Insti t ubvon Anwey, 8) de hwsighe

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes
CJ No
("] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

L] Yes
No
{] Do not know

If yes, which claim(s)?

 

 

Page 6 of 11
Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 7 of 11 PagelD 7

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)
OO SS

D. Did you file a grievance in the Jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Yes
J No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CJ Yes
[] No

 

E, If you did file a grievance: .
1. Where did you file the grievance? The inForaral ge’ evence, [ bed A The

Confinmest seclion oF ANisix they Pied The Faemnad gneverce alt
| Hamlh » GececHonal Inst} ub’on ANMEX, Confinmert also.

2. What did you claim in your grievance?

dve e gence of the vues H Lot Tf
hawt 0 ie The wore weeks of Pai ABari nn ond. Hat

+ waite A to be Compensated for their Neg) gence

3. What was the result, if any?
sistant Werden spate thet a WAS SCL” 4s an eme en ol
anch sent Ty ortsvle Upsethal where due fo not having the sever
Hssve,"-tle ce env e Hescial complete healivy of The wh arch then
re ‘

Pe 6 LUZ. He als tatefAhe Nvusses Shite wy lip
had ealed well, but of Wee SY

4. What steps, if any, did you take to appeal that decisigh? ene grievance process completed? If
not, explain why not. (Describe ail efforts to appeal to the highest level of the grievance process.)

sent a) Orievences +p Sulte Jones Secratany ak 1D .&C,
J 7 /
hove. waited over | month tye SOME VRS Ponce, None has been

Foch Camm ming a

Page 7 of 11
Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 8 of 11 PagelD 8

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

have exusted all Adinsta ve Remedies ovy\ Anpeabedd ty

(Note: You may attach as exhibits to this complaint any documents related to the cpelemmation lof your
administrative remedies.) —\ vu) { e S, ones has not sent back e@; th er the

- 2? vs
VIEL Previous Lawsuits: gree verntes , NOL ony worse attached & gorevences, f~ cts A+B

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

C Yes
No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 9 of 11 PagelD 9

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

| Yes
(J No

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) QW I aM Cac) Bos Fe
Defendant(s) Mm, chae } %) \2 ZAC

2. Court (if federal court, name the district; if state court, name the county and State)

United State Disteict Court Noctheey Distrit ht Flee Ne few Di

3. Docket or index number

case aly 3:\)-CV-96)-MCR- Cdk

4. Name of Judge assigned to your case

Charles y Kida ph.

“0
5. Approximate date of filing lawsuit

Cpoax Mp ch, , QO
6. Is the case still pending?

LC] Yes

[Lj No

If no, give the approximate date of disposition. 0¢- O\- 2a

 

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

Case D5 miss en) Anpealed - Dismissed Gr fasluce ts peasccvle

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment? VY
Hes

 

Page 9 of 11
Gase 3:19-cv-00043-HLA-MCR Document1 Filed 01/07/19 Page 10 of 11 PagelD 10

Pro Se 14 . 12/16) Complaint for Violation of Civil Rights isoner) - —_—
SEE Cer 1216) Complain for Violation of Civil Rights Prisoner)
| Yes

[_] No

|

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) Wi \icw Cdwacd een, DR.
Defendant(s) \ear [

2. Court (iffederal court, name the district; if state court, name the. county and State)

United States Diss Couch Aloitheas Disheict wf Flacide Pasa Divsn

3. Docket or index number
AK = CV-20- MCN ON K
4, Name of a assigned to your case

C hacles ). Balm, gp:

5S. Approximate date of filing lawsuit

Mack Ay 2 oY
6. Is the case still pending?

[_] Yes
[44 No Cid ayer ClO- 20k

If no, give the approximate date of disposition eee Tle - Aow

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

 

 

, Oe no Apea\-

i

Page 10 of 11
Case 3:19-cv-00043-HLA-MCR Document 1 Filed 01/07/19 Page 11 of 11 PagelD 11

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 1 1, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
Opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Dec. il th AOE

Signature of Plaintiff WM; bd t fy tey ve-Wlen Cy bughe
Printed Name of Plaintiff = Willan, Cdwant Kay sa

Prison Identification # af 3 yyy /

Prison Address 10682S,W: 464 Street

JAsper floride 3r0sm _

) City State Zip Code

 

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
